ZIPCAR, INC.

Incentive Stock Option Agreement
Granted Under 2011 Stock Incentive Plan

 1. Grant of Option.

    This agreement (this "Agreement") evidences the grant by Zipcar, Inc., a
    Delaware corporation (the "Company"), on _________ , 20__ (the "Grant Date")
    to                   , an employee of the Company (the "Participant"), of an
    option to purchase, in whole or in part, on the terms provided herein and in
    the Company's 2011 Stock Incentive Plan (the "Plan"), a total of
                       shares (the "Shares") of common stock, $0.001 par value
    per share, of the Company ("Common Stock") at $           per Share. Unless
    earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
    the tenth anniversary of the Grant Date (the "Final Exercise Date").

    It is intended that the option evidenced by this agreement shall be an
    incentive stock option as defined in Section 422 of the Internal Revenue
    Code of 1986, as amended, and any regulations promulgated thereunder (the
    "Code"). Except as otherwise indicated by the context, the term
    "Participant", as used in this Agreement, shall be deemed to include any
    person who acquires the right to exercise this option validly under its
    terms.

    Vesting Schedule
    .

    This option will become exercisable ("vest") as to [25% of the original
    number of Shares on the first anniversary of the Vesting Commencement Date
    and as to an additional 2.0833% of the original number of Shares at the end
    of each successive month following the first anniversary of][ 2.0833% of the
    original number of Shares at the end of each successive month following] the
    Vesting Commencement Date until the fourth anniversary of the Vesting
    Commencement Date. For purposes of this Agreement, "Vesting Commencement
    Date" shall mean the Grant Date unless otherwise specified in writing by the
    Company.

    The right of exercise shall be cumulative so that to the extent the option
    is not exercised in any period to the maximum extent permissible it shall
    continue to be exercisable, in whole or in part, with respect to all Shares
    for which it is vested until the earlier of the Final Exercise Date or the
    termination of this option under Section 3 hereof or the Plan.

    [Upon the occurrence of a Change in Control (as defined below), the vesting
    schedule of the Shares shall be accelerated so that (A) 25% of the Unvested
    Shares shall vest immediately, (B) the remaining Unvested Shares shall vest
    ratably on a monthly basis in accordance with the original vesting schedule.
    In addition, within 12 months after the Change in Control, the Participant's
    employment with the Company or the acquiring or succeeding corporation is
    terminated for Good Reason (as defined below) by the Participant or is
    terminated without Cause (as defined in Section 3(e) below) by the Company
    or the acquiring or succeeding corporation, then the vesting schedule of the
    Shares shall be accelerated so that all of the Shares that have not yet
    vested as of the date of the Participant's termination shall vest
    immediately.

    

    For purposes of this agreement, the following terms shall have the following
    meanings:

    

    (i) "Good Reason" shall exist upon (i) mutual written agreement by the
    Participant and the Board of Directors of the Company that Good Reason
    exists; (ii) the relocation of the Company such that such Participant 's
    daily commute is increased by at least 60 miles without the written consent
    of the Participant; (iii) reduction of the Participant's annual base salary
    without the prior consent of the Participant; or (iv) demotion of the
    Participant to a position with responsibilities substantially less than such
    Participant's then current position or a change in reporting relationship
    wherein the Participant reports to someone other than the most senior
    operating executive at Zipcar without the prior consent of the Participant;
    provided, however, that with respect to this subparagraph (iv), if the
    Participant is so demoted or reporting relationship changed (which such
    demotion or change is not a termination of employment by the Company) after
    the occurrence of a Change in Control, the Participant shall continue to
    provide services to the Company as an employee for a transition period of up
    to four months following the Change of Control (or shorter period as
    requested by the Company).

    

    (ii) "Change in Control" shall mean the sale of all or substantially all of
    the capital stock (other than the issuance by the Company of capital stock
    to one or more venture capitalists or other institutional investors pursuant
    to an equity financing (including a debt financing that is convertible into
    equity) of the Company approved by a majority of the Board of Directors of
    the Company), assets or business of the Company, by merger, consolidation,
    sale of assets or otherwise (other than a transaction in which all or
    substantially all of the individuals and entities who were beneficial owners
    of the capital stock of the Company immediately prior to such transaction
    beneficially own, directly or indirectly, more than 50% of the outstanding
    securities entitled to vote generally in the election of directors of the
    resulting, surviving or acquiring corporation in such transaction).]

    Exercise of Option
    .
    Form of Exercise
    . Each election to exercise this option shall be in writing, in
    substantially the form of Notice of Stock Option Exercise attached hereto as
    Exhibit A
    , signed by the Participant, and received by the Company at its principal
    office, accompanied by this agreement, and payment in full in the manner
    provided in the Plan. The Participant may purchase less than the number of
    shares covered hereby, provided that no partial exercise of this option may
    be for any fractional share.
    Continuous Relationship with the Company Required
    . Except as otherwise provided in this Section 3, this option may not be
    exercised unless the Participant, at the time he or she exercises this
    option, is, and has been at all times since the Grant Date, an employee,
    officer or director of, or consultant or advisor to, the Company or any
    parent or subsidiary of the Company as defined in Section 424(e) or (f) of
    the Code (an "Eligible Participant").
    Termination of Relationship with the Company
    . If the Participant ceases to be an Eligible Participant for any reason,
    then, except as provided in paragraphs (d) and (e) below, the right to
    exercise this option shall terminate
    
    three months after such cessation (but in no event after the Final Exercise
    Date),
    provided
    that
    this option shall be exercisable only to the extent that the Participant was
    entitled to exercise this option on the date of such cessation.
    Notwithstanding the foregoing, if the Participant, prior to the Final
    Exercise Date, violates the non-competition or confidentiality provisions of
    any employment contract, confidentiality and nondisclosure agreement or
    other agreement between the Participant and the Company, the right to
    exercise this option shall terminate immediately upon written notice to the
    Participant from the Company describing
    
    such violation.
    Exercise Period Upon Death or Disability
    . If the Participant dies or becomes disabled (within the meaning of
    Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or
    she is an Eligible Participant and the Company has not terminated such
    relationship for "cause" as specified in paragraph (e) below, this option
    shall be exercisable, within the period of one year following the date of
    death or disability of the Participant, by the Participant (or in the case
    of death by an authorized transferee),
    provided
    that
    this option shall be exercisable only to the extent that this option was
    exercisable by the Participant on the date of his or her death or
    disability, and further provided that this option shall not be exercisable
    after the Final Exercise Date.
    Termination for Cause
    . If, prior to the Final Exercise Date, the Participant's employment is
    terminated by the Company for Cause (as defined below), the right to
    exercise this option shall terminate immediately upon the effective date of
    such termination of employment. If, prior to the Final Exercise Date, the
    Participant is given notice by the Company of the termination of his or her
    employment by the Company for Cause, and the effective date of such
    employment termination is subsequent to the date of delivery of such notice,
    the right to exercise this option shall be suspended from the time of the
    delivery of such notice until the earlier of (i) such time as it is
    determined or otherwise agreed that the Participant's employment shall not
    be terminated for Cause as provided in such notice or (ii) the effective
    date of such termination of employment (in which case the right to exercise
    this option shall, pursuant to the preceding sentence, terminate upon the
    effective date of such termination of employment). If the Participant is
    party to an employment or severance agreement with the Company that contains
    a definition of "cause" for termination of employment, "Cause" shall have
    the meaning ascribed to such term in such agreement. Otherwise, "Cause"
    shall mean willful misconduct by the Participant or willful failure by the
    Participant to perform his or her responsibilities to the Company
    (including, without limitation, breach by the Participant of any provision
    of any employment, consulting, advisory, nondisclosure, non-competition or
    other similar agreement between the Participant and the Company), as
    determined by the Company, which determination shall be conclusive. The
    Participant's employment shall be considered to have been terminated for
    Cause if the Company determines, within 30 days after the Participant's
    resignation, that termination for Cause was warranted.

    Tax Matters
    .
    Withholding
    . No Shares will be issued pursuant to the exercise of this option unless
    and until the Participant pays to the Company, or makes provision
    satisfactory to the Company for payment of, any federal, state or local
    withholding taxes required by law to be withheld in respect of this option.
    Disqualifying Disposition
    . If the Participant disposes of Shares acquired upon exercise of this
    option within two years from the Grant Date or one year after such Shares
    were acquired pursuant to exercise of this option, the Participant shall
    notify the Company in writing of such disposition.

    Transfer Restrictions.
 2. This option may not be sold, assigned, transferred, pledged or otherwise
    encumbered by the Participant, either voluntarily or by operation of law,
    except by will or the laws of descent and distribution, and, during the
    lifetime of the Participant, this option shall be exercisable only by the
    Participant.
 3. The Participant agrees that he or she will not transfer any Shares issued
    pursuant to the exercise of this option unless the transferee, as a
    condition to such transfer, delivers to the Company a written instrument
    confirming that such transferee shall be bound by all of the terms and
    conditions of this Agreement.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer. This Agreement shall take
effect as a sealed instrument.



ZIPCAR, INC.

 

By:

____________________________________

   

Name:

__________________________

   

Title:

____________________________



 

PARTICIPANT'S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company's 2011 Stock Incentive Plan.



PARTICIPANT:

____________________________

Address:

___________________

___________________





   



NOTICE OF STOCK OPTION EXERCISE

Date: ____________

Zipcar, Inc.
25 First Street, 4th Floor
Cambridge, MA 02141
Attention: Treasurer

Dear Sir or Madam:

I am the holder of an Incentive Stock Option granted to me under the Zipcar,
Inc. (the "Company") 2011 Stock Incentive Plan on __________ for the purchase of
__________ shares of Common Stock of the Company at a purchase price of $_______
per share.

I hereby exercise my option to purchase _________ shares of Common Stock (the
"Shares"), for which I have enclosed __________ in the amount of $________.
Please register my stock certificate as follows:



Name(s) to appear on stock certificate:

_______________________

 

_______________________

Address:

_______________________

Tax I.D. #:

_______________________

Very truly yours,

_____________________________

(Signature)

